*24ON MOTION TOR REHEARING
It is averred in the motion for a rehearing, made by counsel for the Continental Casualty Company, that this court was in error in stating in the opinion rendered that the Georgia Marble Company “had plants in several places, including Nelson, Georgia, and Griffin, Georgia,” for the reason that said company “did not have a plant at Griffin.” This criticism is correct, for it does appear that the Georgia Marble Company had no plant at Griffin, and that the applicant was injured while mailing preparations to go to Griffin to perform work there connected with the erection of marble fabricated at the Nelson plant. The correction has been made in the original opinion. In affirming the award of the single director, the full board said: “The Continental Casualty Company is the insurance carrier for the Nelson plant of the Georgia Marble Company, and the Hartford Accident and Indemnity Company is the insurance carrier for all the operations of the Georgia Marble Company other than at the Nelson plant.” An examination of the record satisfies us that this statement is true. We do not perceive that the fact that the Georgia Marble Company did not have a plant at Griffin can have the effect of weakening or changing the soundness of our conclusion that there was evidence to support the finding of the Department of Industrial Eelations that the Continental Casualty Company was the insurance carrier that was liable. Neither do we find any satisfactory reason for changing our view that there was competent evidence to support the finding of the Department of' Industrial Eelations that the accident arose out of and in the course of the employment. The motion for rehearing is therefore denied.
Broyles, O. J., and Guerry, <7., concur.